Citation Nr: 9907294	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-33 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1972 until his 
retirement in June 1994.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran has no worse than level III hearing 
impairment in each ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the hearing loss disability, except as 
reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Rating 
Schedule is based on the average impairment of earning 
capacity, and separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  

Under the Rating Schedule, which includes current schedular 
criteria for the evaluation of hearing loss, the 
determination of the degree of impairment is based on the 
results of controlled speech discrimination tests together 
with an average of hearing threshold levels as measured by 
pure tone audiometry.  38 C.F.R. § 4.85.  The frequencies 
considered for rating purposes are 1,000, 2,0000, 3,000 and 
4,000 hertz.  VA regulations --Title 38 Code of Federal 
Regulations Schedule for Rating Disabilities - Transmittal 
Sheet 23 (Oct. 22, 1987); see 52 Fed. Reg. 40,439 (Dec. 7, 
1987).  The evaluations derived from the Rating Schedule are 
intended to make proper allowance for improvement by hearing 
aids, and examinations to determine any such improvement are 
unnecessary.  38 C.F.R. § 4.86.  

The Rating Schedule establishes 11 levels of hearing 
impairment, with least impairment at level I, to greatest 
impairment at level XI.  38 C.F.R. § 4.87, Table VI.  

The veteran was granted service connection and a 
noncompensable rating for bilateral hearing loss effective 
from discharge from service.  He claims that he should be 
granted a compensable rating for his bilateral hearing loss 
since it adversely effects his ability to perform his job.  
He asserts that he works at a military airbase and that his 
work place is filled with the constant noise of other people 
and the noise from a nearby runway.  The background noises 
and his hearing loss force him to constantly ask people to 
repeat themselves and to face him so that he can lip read.  
He reported that his hearing loss adversely effects him in 
daily meetings and telephone conference calls when everyone 
is speaking. 

On VA audiological examination in May 1995, audiometric 
evaluation in the right ear revealed pure tone thresholds, in 
decibels, of 30, 40, 75, and 90 at 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively, with a pure tone average of 59.  
Audiometric evaluation in the left ear revealed pure tone 
thresholds of 30, 40, 65, and 60 at 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively, with a pure tone average of 49.  
Speech recognition was 94 percent in each ear. 

The veteran appeared before a hearing officer in May 1996.  
He testified that his hearing loss had worsened since his 
last VA audiological examination.  He stated that he had to 
ask people to repeat themselves frequently because he could 
not hear them.

The veteran underwent a VA audiological examination in May 
1996.  Audiometric evaluation in the right ear revealed pure 
tone thresholds, in decibels, of 35, 60, 95 and 110 at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively, with a pure tone 
average of 75.  Audiometric evaluation in the left ear 
revealed pure tone thresholds of 35, 50, 75, and 75 at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively, with a pure tone 
average of 59.  Speech recognition was 84 percent in each 
ear.  The audiologist noted that the veteran had bilateral 
sloping moderate to severe sensorineural loss.

The veteran submitted a copy of a July 1997 private audiology 
examination report.  The veteran was shown to have 96 percent 
speech discrimination at 70 decibels.  

The veteran also submitted a copy of a January 1998 private 
audiology examination performed by Kimberli Davies, 
audiologist.  Ms. Davies stated that the veteran had right 
ear hearing loss sloping from 40 decibels to 110 decibels in 
the right ear and left ear hearing loss from 40 to 75 
decibels.  She noted that the veteran's speech discrimination 
scores at 45 decibels were 33 percent on the right and 28 
percent on the left.  

On VA audiological examination in March 1998 the examiner 
noted that the veteran had utilized binaural hearing aids 
since 1987.  Audiometric evaluation in the right ear revealed 
pure tone thresholds, in decibels, of 30, 45, 45, 85, and 100 
at 1,000, 2,000, 3,000, and 4,000 Hertz, respectively, with a 
pure tone average of 69.  Audiometric evaluation in the left 
ear revealed pure tone thresholds of 35, 45, 70, and 70 at 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively, with a 
pure tone average of 55.  Speech recognition was 84 percent 
in the right ear and 92 percent in the left ear.  The 
examiner noted that the veteran had mild to profound 
sensorineural hearing loss with fair speech discrimination in 
the right ear, and that the veteran had mild-to-moderately 
severe sensorineural hearing loss with good speech 
discrimination in the left ear.

The Board has reviewed the audiology examination reports from 
the veteran's period of service.  All of these reports 
reflect better hearing than shown on more recent VA 
audiological examinations.

The Board has considered the July 1997 and January 1998 
private audiometric examination reports.  However, these 
reports are not in the format required for determining level 
of hearing loss under VA regulations.  The Board notes that 
these reports show auditory thresholds similar to those shown 
on the VA audiological examination reports.  The January 1998 
audiometric report does appear to show that the veteran had 
very low speech discrimination scores.  Those scores were 
shown to be made with amplification of 45 decibels.  The July 
1997 private audiology report was made with a much higher 
amplification, 70 decibels, and revealed much better speech 
discrimination, consistent with the VA examinations.  The 
January 1998 private audiological report does not explain why 
the speech discrimination tests were made at a much lower 
amplification.  The Board finds that the speech 
discrimination scores of the three VA examinations and the 
July 1997 private examination to be much more probative of 
the veteran's hearing acuity than the January 1998 speech 
discrimination results. 

The results of the May 1996 VA audiological examination 
correspond to level III hearing in each ear.  When both ears 
have level III hearing, a noncompensable rating is for 
assignment under the schedular criteria.  38 C.F.R. 
§ 4.87(a), Diagnostic Code 6100.  The May 1995 and March 1998 
VA audiometric examination reports revealed the veteran to 
have better hearing than reflected by the May 1996 VA 
audiometric examination report.  The results of the May 1995 
examination revealed the veteran to have level II hearing in 
the right ear and level I hearing in the left ear.  The March 
1998 examination revealed the veteran to have level III 
hearing in the right ear and level I hearing in the left ear.  
These measurements also correspond to a noncompensable 
evaluation under the schedular criteria.  Id.  Even 
considering the worst VA hearing loss measurements of record, 
from the older May 1996 VA examination, the veteran still 
does not meet the requirements for a compensable rating for 
bilateral hearing loss.  Accordingly, the Board must conclude 
that a compensable evaluation for the veteran's bilateral 
hearing loss is not warranted under the schedular criteria.

Since the veteran has alleged that the industrial impact of 
his bilateral hearing loss disability is greater than that 
reflected in the assigned evaluation, the Board has 
considered whether the case should be referred to the 
Director of the VA Compensation and Pension Service for 
extra-scheduler consideration under 38 C.F.R. § 3.321(b)(1) 
(1998).  The Board would point out that an evaluation under 
§ 3.321(b)(1) is also based on average industrial impairment, 
rather than on any specific income loss experienced by the 
veteran.  The Board does not dispute that as a result of the 
bilateral hearing loss the veteran may have difficulty in 
performing his job when trying to understand conversation at 
conferences and on the phone at work.  However, the 
disability has not necessitated hospitalization, and the 
veteran continues to work full time.  The manifestations of 
the disability are those specifically contemplated by the 
schedular criteria, and there is no indication in the record 
that the average industrial impairment resulting from the 
disability would be in excess of that contemplated by the 
assigned noncompensable evaluation.  Therefore, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

A compensable rating for bilateral hearing loss is denied.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

- 2 -





